Name: Commission Implementing Decision (EU) 2016/1917 of 27 October 2016 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2016) 6835) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: trade;  tariff policy;  agricultural policy;  European Union law;  economic geography
 Date Published: 2016-11-01

 1.11.2016 EN Official Journal of the European Union L 296/17 COMMISSION IMPLEMENTING DECISION (EU) 2016/1917 of 27 October 2016 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2016) 6835) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following communication from Belgium, France, Italy and the Netherlands, the entry for the border inspection post at the airport at Brussels South Charleroi in Belgium, at the port at Marseille in France, at the airport at Milano-Malpensa in Italy and at the airport at Amsterdam in the Netherlands should be amended in the list set out in Annex I to Decision 2009/821/EC. (3) Following communication from Greece, the approval for the border inspection post at the rail at Idomeni has been suspended. Therefore, the entry for that border inspection post should be amended in the list set out in Annex I to Decision 2009/821/EC for Greece. (4) Spain has communicated that there were changes to the inspection centres at the border inspection post at the airport at Barcelona. Therefore, the entry for that border inspection post should be amended in the list set out in Annex I to Decision 2009/821/EC for Spain. (5) Following communication from Italy, a new inspection centre has been added to the border inspection post at the port at Napoli. Therefore, the entry for that border inspection post should be amended in the list set out in Annex I to Decision 2009/821/EC for Italy. (6) Following communication from Italy and Hungary, the approval for the border inspection post at the airport at Genova and for the border inspection post at the rail at Kelebia has been deleted. Therefore, the entries for these border inspection posts should be deleted from the list set out in Annex I to Decision 2009/821/EC for Italy and Hungary. (7) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (8) Following communication from Germany and Italy, changes should be brought to several regional and local units in the list of regional and local units in Traces for Germany and Italy set out in Annex II to Decision 2009/821/EC. (9) Decision 2009/821/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Belgium, the entry for the airport at Brussels South Charleroi is replaced by the following: Charleroi Airport BE CRL 4 A O(14) (b) in the part concerning Greece, the entry for the rail at Idomeni is replaced by the following: Idomeni (*) GR EID 2 F HC(2) (*) (c) in the part concerning Spain, the entry for the airport at Barcelona is replaced by the following: Barcelona ES BCN 4 A WFS HC(2), NHC-T(CH)(2), NHC-NT(2) O Swissport HC(2), NHC(2) O (d) in the part concerning France, the entry for the port at Marseille is replaced by the following: Marseille Port FR MRS 1 P Hangar 14 U(14), E Hangar 23 HC-T(1)(2), HC-NT(2) (e) the part concerning Italy is amended as follows: (i) the entry for the airport at Genova is deleted; (ii) the entry for the airport at Milano-Malpensa is replaced by the following: Milano-Malpensa IT MXP 4 A Magazzini aeroportuali ALHA HC(2), NHC(2) ALHA Airport MXP SpA U, E Cargo City MLE HC(2) O (iii) the entry for the port at Napoli is replaced by the following: Napoli IT NAP 1 P Molo Bausan HC, NHC-NT Terminal Flavio Gioia SPA HC(2), NHC(2) (f) in the part concerning Hungary, the entry for the rail at Kelebia is deleted; (g) in the part concerning the Netherlands, the entry for the airport at Amsterdam is replaced by the following: Amsterdam NL AMS 4 A dnata B.V. HC(2), NHC-T(FR), NHC-NT(2) O(14) Schiphol Animal Centre U, E, O(14) KLM-2 U, E, O(14) Fresh port HC(2), NHC(2) O(14) Kuehne + Nagel N.V. HC-T(CH)(2) (2) Annex II is amended as follows: (a) the part concerning Germany is amended as follows: (i) the entry for the local unit DE00011 BERLIN is replaced by the following: DE05111 BERLIN (ii) the entries for the local units DE08512 COTTBUS and DE11803 EMDEN, STADT are deleted; (b) in the part concerning Italy, the entry for the regional unit IT00004 TRENTINO-ALTO ADIGE is replaced with the following two regional and local units: IT00041 PROVINCIA AUTONOMA DI BOLZANO IT00141 A.S. della P.A. di Bolzano IT00042 PROVINCIA AUTONOMA DI TRENTO IT00542 Trento